Exhibit 99.2 Third Quarter Fiscal 2011 Supplemental Operating and Financial Data for the Quarter Ended January 31, 2011 CONTACT: Lindsey Anderson Director of Investor Relations Direct Dial: 701-837-4738 E-Mail: landerson@iret.com 3015 16th Street SW, Suite 100 Minot, ND 58701 Tel: 701.837.4738 Fax: 701.838.7785 www.iret.com Supplemental Financial and Operating Data Table of Contents January 31, 2011 Page Company Background and Highlights 2 Investment Cost by Segment 5 Key Financial Data Condensed Consolidated Balance Sheets 6 Condensed Consolidated Statements of Operations 7 Funds From Operations 8 Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) 9 Capital Analysis Long-Term Mortgage Debt Analysis 10 Long-Term Mortgage Debt Detail 11-12 Capital Analysis 13 Portfolio Analysis Stabilized Properties Net Operating Income Summary 14 Net Operating Income Detail 15-18 Stabilized Properties and Overall Physical Occupancy Levels by Segment 19 Tenant Analysis Commercial Leasing Summary 20-21 Multi-Family Residential Summary 22 10 Largest Commercial Tenants - Based on Annualized Base Rent 23 Lease Expirations as of January 31, 2011 24 Growth and Strategy Fiscal 2011 Acquisition Summary 25 Fiscal 2011 Development Summary 26 Definitions 27 Table of Contents 1 Company Background and Highlights Third Quarter Fiscal 2011 Investors Real Estate Trust is a self-administered, equity real estate investment trust (REIT) investing in a portfolio of income-producing properties located primarily in the upper Midwest.IRET’s portfolio is diversified among multi-family residential, commercial office, commercial medical (including senior housing), commercial industrial and commercial retail segments. During the third quarter of fiscal year 2011, the Company acquired three properties: on November 10, 2010, the Company acquired the approximately 108,503 square foot Edgewood Vista assisted living facility in Minot, North Dakota, for approximately $15.2 million, consisting of cash of approximately $9.6 million ($7.4 million of which was paid to the current tenant in the property to acquire the option to purchase the property) and the assumption of existing debt of approximately $5.6 million; on December 10, 2010, the Company acquired an approximately 47,709 square foot retail/office property in Minot, North Dakota, for a purchase price, paid in cash, of $8.3 million; and on December 16, 2010, the Company acquired an approximately 58,574 square foot office property in Omaha, Nebraska, for a purchase price of approximately $8.3 million, of which approximately $5.3 million was paid in cash, with the remainder paid in limited partnership units of the Company’s Operating Partnership valued at a total of $3.0 million. During the third quarter of fiscal year 2011, the Company substantially completed construction of an approximately 24,000 square foot expansion to its existing Edgewood Vista senior housing facility in Spearfish, South Dakota.The cost to construct the addition was approximately $2.7 million, of which $2.3 million has been paid as of January 31, 2011. During the third quarter of fiscal year 2011, the Company sold a small industrial property in Waconia, Minnesota, on November 1, 2010, and three multi-family residential properties in Colorado, the Pinecone and Miramont Apartments in Fort Collins, Colorado and the Neighborhood Apartments in Colorado Springs, Colorado, on November 15, 2010, for a total sales price of $46.6 million. IRET has substantially completed its announced goal of transferring the management of the majority of our commercial and multi-family residential properties from third-party property management companies to our own employees. As of January 31, 2011, the Company has under internal management a total of 155 properties in our commercial office, commercial medical, commercial industrial and commercial retail segments, totaling approximately 9.5 million square feet. Approximately 82.4% of the properties in our commercial office segment, 89.3% of the properties in our commercial medical segment, 89.5% of the properties in our commercial industrial segment, 97.0% of the properties in our commercial retail segment, and approximately 93.2% of the properties in our multi-family residential segment (approximately 7,793 units in 69 properties) were internally managed by Company employees as of January 31, 2011. IRET continues to evaluate existing and acquired commercial properties to determine additional suitable candidates for internal management, and to establish appropriate timelines to accomplish the transfers. On April 7, 2009, IRET and IRET Properties entered into a continuous equity offering program sales agreement with Robert W. Baird & Co. Incorporated (Baird).Pursuant to the Sales Agreement, IRET may offer and sell its common shares of beneficial interest having an aggregate gross sales price of up to $50 million, from time to time through Baird as IRET's sales agent. Sales of common shares, if any, under the program will depend upon market conditions and other factors to be determined by IRET. During the third quarter of fiscal year 2011, IRET sold no common shares under this program. We believe the decreased occupancy levels in our commercial office and commercial industrial segments reflect the economic conditions in our markets, as recovery from the national economic recession has been slow. The recession, and illiquidity and uncertainty in the financial and capital markets during calendar years 2008, 2009, 2010 and continuing into 2011, negatively affected substantially all businesses, including ours. Although signs of an economic recovery have emerged during the first three quarters of our current fiscal year, we continue to expect recovery from the recession to be slow during the balance of the current fiscal year. It is not possible for us to predict or quantify the timing and impact of such a recovery, or lack thereof, during the remainder of fiscal year 2011. In the third quarter of fiscal year 2011, IRET paid its 159th consecutive quarterly distribution per common share/unit at equal or increasing rates. The $0.1715 per share/unit distribution was paid January 14, 2011. Company management and the Board continue to review the Company’s common share distribution level in conjunction with closely monitoring the Company’s operating results during this prolonged economic downturn. As of January 31, 2011, IRET owns a diversified portfolio of 250 properties consisting of 74 multi-family residential properties, 68 commercial office properties, 56 commercial medical properties (including senior housing), 19 commercial industrial properties and 33 commercial retail properties.IRET’s distributions have been maintained or increased every year for 39 consecutive years. IRET’s shares are publicly traded on the NASDAQ Global Select Market (NASDAQ:IRET). Table of Contents 2 Company Snapshot (as of January 31, 2011) Company Headquarters Minot, North Dakota Fiscal Year-End April 30 Reportable Segments Multi-Family Residential, Commercial Office, Commercial Medical, Commercial Industrial, Commercial Retail Total Properties Total Square Feet (commercial properties) 12.2 million Total Units (multi-family residential properties) Common Shares Outstanding (thousands) Limited Partnership Units Outstanding (thousands) Common Share Distribution - Quarter/Annualized $0.1715/$0.686 Dividend Yield 7.7% Total Capitalization (see p. 13 for detail) $1.9 billion Investor Information Board of Trustees Jeffrey L. Miller Trustee and Chairman Stephen L. Stenehjem Trustee and Vice Chairman, Chair of Compensation Committee John D. Stewart Trustee, Chair of Audit Committee Patrick G. Jones Trustee C.W. “Chip” Morgan Trustee John T. Reed Trustee, Chair of Nominating and Governance Committee Edward T. Schafer Trustee W. David Scott Trustee Thomas A. Wentz, Jr. Trustee, Senior Vice President and Chief Operating Officer Timothy P. Mihalick Trustee, President and Chief Executive Officer Management Timothy P. Mihalick President and Chief Executive Officer; Trustee Thomas A. Wentz, Jr Senior Vice President and Chief Operating Officer; Trustee Diane K. Bryantt Senior Vice President and Chief Financial Officer Michael A. Bosh Senior Vice President, General Counsel and Assistant Secretary Charles A. Greenberg Senior Vice President, Commercial Asset Management Ted E. Holmes Senior Vice President, Finance Thomas A. Wentz, Sr. Senior Vice President and Chief Investment Officer Corporate Headquarters: 3015 16th Street SW, Suite 100 Minot, North Dakota 58701 Trading Symbol:IRET Stock Exchange Listing:NASDAQ Investor Relations: Lindsey Anderson landerson@iret.com Table of Contents 3 Common Share Data (NASDAQ: IRET) 3rd Quarter Fiscal Year 2011 2nd Quarter Fiscal Year 2011 1st Quarter Fiscal Year 2011 4th Quarter Fiscal Year 2010 3rd Quarter Fiscal Year 2010 High Closing Price $ Low Closing Price $ Average Closing Price $ Closing Price at end of quarter $ Common Share Distributions—annualized $ Closing Dividend Yield - annualized % Closing common shares outstanding (thousands) Closing limited partnership units outstanding (thousands) Closing market value of outstanding common shares, plus imputed closing market value of outstanding limited partnership units (thousands) $ Certain statements in these supplemental disclosures are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially from projected results. Such risks, uncertainties and other factors include, but are not limited to:fluctuations in interest rates, the effect of government regulation, the availability of capital, changes in general and local economic and real estate market conditions, competition, our ability to attract and retain skilled personnel, and those risks and uncertainties detailed from time to time in our filings with the Securities and Exchange Commission, including our 2010 Form 10-K. We assume no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. Third Quarter Fiscal 2011 Acquisitions Edgewood Vista - Minot 800 16th Ave SE, Minot,ND58701 Omaha 10802 Farnam Drive 10802 Farnam Drive, Omaha,NE68154 Table of Contents 4 Investment Cost by Segment – Third Quarter Fiscal 2011 With investments in the multi-family residential and commercial office, commercial medical, commercial industrial and commercial retail segments, IRET’s diversified portfolio helps to provide stability during market fluctuations in returns from specific property types. Table of Contents 5 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands) 01/31/2011 10/31/2010 07/31/2010 04/30/2010 01/31/2010 ASSETS Real estate investments Property owned $ Less accumulated depreciation ) Development in progress Unimproved land Mortgage loans receivable, net of allowance Total real estate investments Other assets Cash and cash equivalents Restricted cash 0 0 0 0 Marketable securities – available-for-sale Receivable arising from straight-lining of rents, net of allowance Accounts receivable, net of allowance Real estate deposits Prepaid and other assets Intangible assets, net of accumulated amortization Tax, insurance, and other escrow Property and equipment, net of accumulated depreciation Goodwill Deferred charges and leasing costs, net of accumulated amortization TOTAL ASSETS $ LIABILITIES AND EQUITY LIABILITIES Accounts payable and accrued expenses $ Revolving lines of credit Mortgages payable Other TOTAL LIABILITIES REDEEMABLE NONCONTROLLING INTERESTS – CONSOLIDATED REAL ESTATE ENTITIES EQUITY Investors Real Estate Trust shareholders’ equity Preferred Shares of Beneficial Interest Common Shares of Beneficial Interest Accumulated distributions in excess of net income ) Total Investors Real Estate Trust shareholders’ equity Noncontrolling interests – Operating Partnership Noncontrolling interests – consolidated real estate entities Total equity TOTAL LIABILITIES AND EQUITY $ Table of Contents 6 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) Nine Months Ended Three Months Ended OPERATING RESULTS 01/31/2011 01/31/2010 01/31/2011 10/31/2010 07/31/2010 04/30/2010 01/31/2010 Real estate revenue $ Real estate expenses Gain on involuntary conversion 0 0 0 0 0 Net operating income Depreciation/amortization ) Administrative expenses, advisory and trustee services ) Other expenses ) Impairment of real estate investment 0 ) 0 0 0 0 0 Interest ) Interest and other income Income tax benefit (expense) 0 0 0 19 ) 0 0 Income from continuing operations Income (loss) from discontinued operations ) ) Net income $ Net (income) loss attributable to noncontrolling interest – Operating Partnership ) 39 Net loss (income) attributable to noncontrolling interests – consolidated real estate entities 82 2 38 20 24 ) 49 Net income attributable to Investors Real Estate Trust Dividends to preferred shareholders ) NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ ) Per Share Data Earnings per common share from continuing operations – Investors Real Estate Trust – basic & diluted $ Earnings per common share from discontinued operations – Investors Real Estate Trust – basic & diluted ) ) Net income per common share – basic & diluted $ Percentage of Revenues Real estate expenses % Depreciation/amortization % General and administrative % Interest % Net income % Ratios EBITDA(1)/Interest expense x x x x x x x EBITDA/Interest expense plus preferred distributions x x x x x x x See Definitions on page 27.EBITDA is a non-GAAP measure; see page 9 for a reconciliation of EBITDA to net income (loss). Table of Contents 7 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES FUNDS FROM OPERATIONS(unaudited) (in thousands, except per share and unit data) Nine Months Ended Three Months Ended 01/31/2011 01/31/2010 01/31/2011 10/31/2010 07/31/2010 04/30/2010 01/31/2010 Funds From Operations(1) Net income attributable to Investors Real Estate Trust $ Less dividends to preferred shareholders ) Net income (loss) available to common shareholders ) Adjustments: Noncontrolling interests – Operating Partnership ) Depreciation and amortization Gain on depreciable property sales ) 0 ) ) 0 ) 0 Funds from operations applicable to common shares and Units $ FFO per share and unit - basic and diluted $ Weighted average shares and units $ See Definitions on page 27. Table of Contents 8 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION (EBITDA) (unaudited) (in thousands) Nine Months Ended Three Months Ended 01/31/2011 01/31/2010 01/31/2011 10/31/2010 07/31/2010 04/30/2010 01/31/2010 EBITDA(1) Net income attributable to Investors Real Estate Trust $ Adjustments: Noncontrolling interests – Operating Partnership ) Income before noncontrolling interests – Operating Partnership Add: Interest Depreciation/amortization related to real estate investments Amortization related to non-real estate investments Amortization related to real estate revenues(2) 97 92 44 28 25 26 28 Less: Interest income ) Gain on sale of real estate, land and other investments ) 0 ) ) 0 ) 0 EBITDA $ See Definitions on page 27. Included in real estate revenue in the Statement of Operations. Table of Contents 9 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES LONG-TERM MORTGAGE DEBT ANALYSIS (in thousands) Debt Maturity Schedule Annual Expirations Total Mortgage Debt Future Maturities of Debt Fiscal Year Fixed Debt Variable Debt Total Debt Weighted Average(1) % of Total Debt $ $
